DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 15/886,712 02/01/2018 PAT 10595851, which is a CON of 15/865,938 01/09/2018 PAT 10542967, which is a CON of 15/297,844 10/19/2016 PAT 10098629, which is a CON of 15/074,553 03/18/2016 PAT 10004489, which is a CON of 14/107,350 12/16/2013 PAT 9532777, which is a DIV of 13/278,341 10/21/2011 PAT 8608777, which is a CON of 12/474,802 05/29/2009 PAT 8088130 is acknowledged.
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 21, 28 and 35, the prior art fails to disclose, in combination with other limitations of the claim, a method for securing soft tissue to bone comprises a bone engaging member, a suture construct having longitudinal passage in the body of the suture construct connecting a first and a second aperture, the suture construct extending down into the bone engaging member, one end of the suture construct extending into one of the aperture and through the passage forming only a single self-locking adjustable loop, pulling on the end of the suture construct to decrease the size of the self-locking adjustable loop for pulling soft tissue toward the bone.
The prior art US 2007/0239209 to Faliman discloses technique for securing a suture, US 7,308,417 to Dorstewitz discloses rope tie-down, US 5,699,657 to Paulson discloses braided line splices and methods of splicing to form same, US 5,062,344 to Gerker discloses bowline knot in a braided line, US 6,517,578 to Hein discloses graft suspension device and US 6,511,498 to Fumex discloses surgical bone anchoring device but fail to disclose the claimed limitation above. These prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771